AMENDMENT NO. 3 TO CREDIT AGREEMENT This AMENDMENT NO.3 TO CREDIT AGREEMENT (this “Amendment”) dated as of September19, 2008 is by and among WMS INDUSTRIES INC., a Delaware corporation (the “Borrower”), the other Loan Parties (as defined in the Credit Agreement referred to below) set forth on the signature page hereto, the financial institutions that are or may from time to time become parties hereto (together with their respective successors and assigns, the “Lenders”) and JPMORGAN CHASE BANK, N.A., as agent for the Lenders (in such capacity, “Agent”). RECITALS: WHEREAS, Borrower, the other Loan Parties, the Agent and the Lenders are parties to a Credit Agreement dated as of May1, 2006 (as from time to time amended, restated, supplemented or otherwise modified, the “Credit Agreement”), pursuant to which the Lenders have agreed to make loans and other extensions of credit to Borrower in accordance with the terms thereof; WHEREAS, Borrower and the other Loan Parties have requested that Agent and the Lenders make certain amendments to the Credit Agreement all as set forth more fully herein; WHEREAS, Agent and Lenders are willing to amend the Credit Agreement, subject to the terms and conditions of this Amendment; and WHEREAS, this Amendment shall constitute a Loan Document, these Recitals shall be construed as part of this Amendment and capitalized terms used but not otherwise defined in this Amendment shall have the meanings described to them in the Credit Agreement. NOW, THEREFORE, in consideration of the foregoing and the agreements, promises and covenants set forth below, and for other good and valuable consideration the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: SECTION1Amendments to Credit Agreement. (a)Section 6.04(c).Section6.04(c) of the Credit Agreement is hereby amended by deleting “$40,000,000” where it appears therein and inserting therefor the amount “$65,000,000.” (b)Section 6.04(d).Section6.04(d) of the Credit Agreement is hereby amended by deleting “$40,000,000” where it appears therein and inserting therefor the amount “$65,000,000.” (c)Section 6.04(e).Section6.04(e) of the Credit Agreement is hereby amended by deleting “$40,000,000” where it appears therein and inserting therefor the amount “$65,000,000.” 1 SECTION2Representations and Warranties.
